DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 11/22/2022.  Claims 1-5, 8, 9, 11, 12, 15-18 and 21 are pending for consideration in this Office Action.

Response to Amendment

The objection to the abstract has been withdrawn in light of the amendments filed. 

Specification
The amendments to the specification filed 11/22/2022 has been entered.

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9, 11, 12, 15-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1, 11 and 21, the recitation of “...an expansion valve,” is not described in the disclosure such that one skilled in the art would recognize Applicant's possession of the claimed subject matter.  In the office action filed on 8/23/2022 112(a) and 12(b) rejections were filed with respect to the limitation “expansion device.”  It appears that Applicant has amended the claims to recite “expansion valve” in order to overcome the rejections.  However, the recited “...expansion valve,” is not described. At 0020 and 0025 it is disclosed that the “expansion device” expands the refrigerant. However, the disclosure is silent as to what structure is encompassed by the “expansion device” and does not define it as an expansion valve.
Thus, the limitation “expansion valve” is considered new matter and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the recited limitation.
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph.

Regarding Claims 5, 18 and 19, the recitation of “...a valve,” is not described in the disclosure such that one skilled in the art would recognize Applicant's possession of the claimed subject matter.  In the office action filed on 8/23/2022 112(a) and 12(b) rejections were filed with respect to the limitation “expansion device operable to allow the HVAC system to act as a heat pump.” It appears that Applicant has amended the claims to recite “valve” in order to overcome the rejections.  However, the recited “...valve,” is not described. At 0034; 0035 it is disclosed that a flow control device allows the system to act as a heat pump and that the flow control device can be at least an expansion device. However, the disclosure is silent as to what structure is encompassed by the “expansion device” and does not define it as a valve.
Thus, the limitation “valve” is considered new matter and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the recited limitation.
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph.

Regarding Claim 1, the recitation of “...a temperature sensor operable to measure a temperature of the refrigerant leaving the compressor; and an adjustable three-way valve controllable based on the temperature of the refrigerant leaving the compressor measured by the temperature sensor to combine the gaseous refrigerant from the separator and the liquid refrigerant from the separator  into a mixture having a specified vapor quality to lower a temperature of the refrigerant entering the compressor as well as the temperature of the refrigerant leaving the compressor,” appears to be a limitation that is performed by a computer.  However, the disclosure is silent to existence of a computer.  Thus, the specification does not provide a disclosure of a computer to demonstrate to one of ordinary skill in the art that the inventor possessed the invention. Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph.  See MPEP 2161.01I

Regarding Claim 11, the recitation of “...measuring a temperature of the refrigerant leaving the compressor with a temperature sensor; and controlling the adjustable three-way valve based on the temperature of the refrigerant leaving the compressor measured by the temperature sensor so that the mixture has a specified vapor quality to lower a temperature of the refrigerant entering the compressor as well as the temperature of the refrigerant leaving the compressor,” appears to be a limitation that is performed by a computer.  However, the disclosure is silent to existence of a computer.  Thus, the specification does not provide a disclosure of a computer to demonstrate to one of ordinary skill in the art that the inventor possessed the invention. Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph.  See MPEP 2161.01I

Regarding Claim 21, the recitation of “...a temperature sensor operable to measure a temperature of the refrigerant leaving the compressor; and an adjustable three-way valve positioned downstream of the expansion valve and operable to separate the refrigerant leaving the expansion valve into a first flow and a second flow; an evaporator positioned downstream of the expansion valve and the adjustable three-way valve, the evaporator operable to receive and vaporize the refrigerant from the first flow, wherein the second flow is bypassed from the evaporator, the vaporized refrigerant from the evaporator is combined with the second flow into a mixture, and the adjustable three- way valve is controllable based on the temperature of the refrigerant leaving the compressor measured by the temperature sensor such that the mixture has a specified vapor quality to lower a temperature of the refrigerant entering the compressor as well as the temperature of the refrigerant leaving the compressor,” appears to be a limitation that is performed by a computer.  However, the disclosure is silent to existence of a computer.  Thus, the specification does not provide a disclosure of a computer to demonstrate to one of ordinary skill in the art that the inventor possessed the invention. Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph.  See MPEP 2161.01I

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 11, 12, 15-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 11 and 21, the recitation of “...an expansion valve,” renders the claim unclear in light of the 112 1st rejection above. In particular, the recitation of “expansion valve” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. metes and bounds of the particular claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 5, 18 and 19, the recitation of “...a valve,” renders the claim unclear in light of the 112 1st rejection above. In particular, the recitation of “expansion valve” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. metes and bounds of the particular claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Allowable Subject Matter
Claims 1, 11 and 21 are cited for containing allowable subject matter.

Claims 1, 11 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (b) set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763